DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          BRENDA MORRIS REEVES and RONALD REEVES,
                         Appellants,

                                    v.

                      ROFEGO MOTORS, INC.,
                            Appellee.

                              No. 4D22-1371

                         [December 21, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank S. Castor, Judge; L.T. Case No. 50-2022-SC-
002034-XXXX-MB.

  Brenda M. Reeves, Vero Beach, pro se.

  Alan L. Raines and Elizabeth Jimenez of Raines Legal, Boca Raton, for
appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.